The power of attorney to complainant's agent granted very broad authority in the sale of the land therein specifically described, stipulating "for such sum as he may obtain therefor," requiring, however, a written request to that effect from N. A. Andresen  Co., his creditors; and while the sale was made in all respects in strict compliance with this authority, yet it is sought to be canceled upon the ground that the price obtained therefor was greatly less than its true value.
Upon the question of value of real estate there is generally, of course, great variance of opinion; but, as previously said by this court, as a general thing, "property is usually worth what it brings" (Van Heuvel v. Long, 75 So. 3391), and it is noticeable that the bill is entirely silent as to whether or not the agent could have at that time obtained a better price for the property. However, the agent in the instant case is not made a party to this suit, and any question as to his liability as for any negligent conduct in the sale of the property, is therefore not here involved. 31 Cyc. 1460.
The bill, as we understand it, stands for its equity upon a charge of fraudulent conduct on the part of the agent and the respondent Norville, and is, in some respects, analogous to that presented in the case of Price v. Keyes, 62 N.Y. 378.
The bill discloses that the purchaser was familiar with the power of attorney, and we think that a construction of the language of this instrument, in connection with the averments of the bill, that the proceeds were to be delivered to the complainant's creditors, to whom he was indebted in excess of the value of the property, indicated a purpose on the part of complainant to authorize the sale of the property notwithstanding its reasonable value could not be obtained, and even though it should be sold at a sacrifice. The purchaser dealt with the agent at arm's length, and if his dealings were free from any fraud, collusion, or unfair conduct on his part, we know of no law against his purchase of the property at as reasonable figure as he could obtain the same.
Reduced to its last analysis, the bill merely charges the purchaser with consummating a sale of the property at a bargain price, considerably less than its market value, and yet no fraud is shown, no conspiracy is alleged, no unfair conduct, and, for aught that appears in the bill, the purchaser might have known or had reason to believe that the owner of the property, in order to make a quick disposition thereof, was willing to convert it into cash even at a sacrifice sale. The purchaser occupied no fiduciary relationship, was under no obligation to any of the parties, and is not shown to have been guilty of any wrongful conduct. The complainant has given to his agent full authority to make the sale at "such sum as he may obtain therefor," and in the absence of any fraudulent conduct on the part of the purchaser we are unable to see upon what theory the complainant can found a bill to repudiate the same or hold the purchaser to account as a trustee of the property for complainant.
We conclude therefore that the trial court properly sustained the demurrer to the bill, and his decree to that effect will be here affirmed. The time allowed by the court below in which the bill may be amended is hereby extended, so that complainant may amend the bill, if so advised to that end, within 30 days from this date.
Affirmed.
ANDERSON, C. J., and McCLELLAN and SAYRE, JJ., concur.
1 200 Ala. 27.